El Juez A rochado Señor Hutchison,
emitió la opinión del tribunal.
Juan González Campos fué convicto de portar un arma, prohibida, y alega que la corte inferior erró al apreciar la prueba, y al interpretar cierta estipulación, y al aplicar la. ley sin tener en cuenta el espíritu de la misma ni la intención del legislador.
González era mayordomo. Al regresar del trabajo a su bogar, transitaba por un camino público que cruza un predio-de terreno propiedad de Benito Vega. González halló a Vega arando- en su finca, y trabó conversación con él. Sobrevino-una riña, y hubo prueba tendente a demostrar que González, descendió de su caballo y penetró en la finca; que disparó una vez desde la carretera y tres veces después que la había de-jado.
La teoría de la defensa fué que González no dejó la carre-tera voluntariamente, sino que fué llevado a la finca en el curso de una lucha. La evidencia fué contradictoria respecto a este extremo, y la conclusión del juez de distrito fue ad-versa a la contención del acusado.
La estipulación a que se refiere el apelante contenía la admisión de que el' acusado había hecho varios disparos mien-tras se hallaba en la finca de Vega.
Se arguye que el juez sentenciador interpretó esta admi-sión como una confesión de culpabilidad, no obstante la ale-gada naturaleza involuntaria de la entrada del apelante en. la finca de Vega. Los autos no revelan evidencia satisfacto-ria alguna al efecto de que la estipulación fuera mal interpre-tada.
La sección 5 de la ley que prohibe el que se porten deter-minadas armas, según fué enmendada en 1924, leyes de ese-año, página 115, dispone:
*763“Las disposiciones de esta Ley no serán aplicables—
* ® ® * * #
“5. A la portación de armas dentro de la propia casa o finca;”
No deseamos imputarle a la Legislatura la intención de autorizar el que un mayordomo porte un arma mientras pe-netra en la finca de un vecino con intenciones hostiles.

Debe confirmarse la sentencia recurrida.